Case 2:17-cv-02702-PSG-SHK Document 47 Filed 04/15/20 Page 1 of 1 Page ID #:1342




   1                                                               JS-6
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        VICTOR ANTONIO ALAMOS,                   Case No. 2:17-cv-02702-PSG (SHK)
  12
                                  Petitioner,
  13                                             JUDGMENT
                    v.
  14
        STUART SHERMAN, et al.,
  15
                                  Respondents.
  16
  17
             Pursuant to the Order Accepting Findings and Recommendation of United
  18
       States Magistrate Judge,
  19
             IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
  20
  21
  22
       Dated: April 15, 2020
  23                                       HONORABLE PHILIP S. GUTIERREZ
  24                                       United States District Judge

  25
  26
  27
  28
